Citation Nr: 1715706	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  16-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for right foot neuropathy

2.  Entitlement to service connection for left foot neuropathy.

3.  Entitlement to service connection for a right leg condition.

4.  Entitlement to service connection for a left leg condition.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a left knee condition.

7.  Entitlement to service connection for a lung condition, to include trouble breathing.  




REPRESENTATION

Appellant represented by:	James M. Mcelfresh II, Agent 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1951 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Service Connection for a Lung Condition

The Veteran seeks service connection for a lung condition.  He asserts that a lung disability is related to asbestos exposure in service.  See May 2016 Brief.

Personnel records show that the Veteran was a boatswain's mate and a fuse setter aboard a Naval vessel, the USS Oriskany.  The RO has conceded the Veteran's asbestos exposure based upon his service occupation.

A chest x-ray upon enlistment in December 1951 was negative.  A chest x-ray upon separation in September 1955 was also negative.

In June 2016, a VA physician opined that the Veteran's currently diagnosed conditions related to the Veteran's chronic obstructive pulmonary disease and trouble breathing is at least as likely as not incurred in service or caused by asbestos exposure.  The examiner noted that the Veteran had a negative chest x-ray on enlistment and developed symptoms years after he left service, including recently diagnosed lung cancer.  

A second VA medical opinion was obtained in July 2016.  The VA examiner noted that VA medical records document a 40-year smoking history.  The examiner noted that the primary risk factor for the development of lung cancer is cigarette smoking.  The examiner noted that medical literature shows that patients with asbestos exposure complicated by interstitial fibrosis are much more likely to develop lung cancer than patients with asbestos exposure alone.  The examiner opined that the Veteran's imaging studies do not show the presence of pulmonary fibrosis or asbestosis.  The examiner opined that the Veteran's smoking history is the most likely cause of his current pulmonary conditions.  

Written statements submitted on behalf of the Veteran reflect his contention that the tobacco use history noted in the VA treatment records and VA examinations is inaccurate.  The July 2016 examination noted that VA medical records show that the Veteran stopped smoking 35 years earlier and had smoked one pack per day for 40 years.  The July 2016 VA examination further noted that treatment notes from Dixie Medical Center showed that the Veteran smoked from ages 25 to 40.  Therefore, it appears that the VA and private medical records provide conflicting evidence (15-year history versus a 40-year smoking history).   The differing evidence regarding the Veteran's smoking history must be considered by a VA examiner.
A review of the record indicates that relevant treatment records have not been associated with the VBMS file.  VA medical records refer to treatment records from Dixie Regional Medical Center.  The VA examination referred to imaging studies and treatment reports from Dixie Medical Center dated from April 2016 to July 2016.  The VBMS record currently includes only one treatment report from Dixie Medical Center, dated in May 2016.  On remand, the complete records from Dixie Medical Center should be obtained and associated with the electronic file.  Then an addendum opinion should be obtained from a different VA examiner than previously reviewed the claims file.

Service Connection for Bilateral Foot, Bilateral Leg and Bilateral Knee Disabilities

The Veteran has asserted that his bilateral knee, leg, and foot disabilities are related to his service occupation.  In a brief dated in August 2016, the Veteran's representative asserted that peripheral neuropathy of the lower extremities is related to toxins, including lead paint and asbestos.  

VA treatment records reflect a current diagnosis of peripheral neuropathy.  A medical opinion should be obtained regarding the etiology of neuropathy of the lower extremities.  

Finally, the Board notes that the Veteran's representative has indicated that the Veteran is currently residing in a VA facility.   This should be taken into consideration when arranging an examination.  If an examination cannot be performed at the facility where the Veteran resides, a medical opinion should be obtained.   

Accordingly, the case is REMANDED for the following action:

1. Obtain authorization for the release of the Veteran's medical records from Dixie Medical Center, pertaining to a lung condition.  Obtain the records and associate them with the claims file.  The Veteran should be informed of the status of all requests for records.  

2.  After the records, obtain a new medical opinion from a physician who has not previously provided an opinion regarding the etiology of a lung disability.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.   The physician should address the following questions: 

a.  Whether the Veteran's current squamous cell carcinoma is at least as likely as not related to service, including exposure to asbestos and lead paint during service?

b.  Whether the Veteran's current COPD is at least as likely as not related to service, including exposure to asbestos and lead paint during service?

c.  Whether the Veteran's current pneumothorax is at least as likely as not related to service, including exposure to asbestos and lead paint during service?

d.  The examiner is advised that the Veteran's exposure to asbestos and lead paint during service is conceded, as such exposure is consistent with the Veteran's service.

e.  The examiner should consider conflicting evidence pertaining to the Veteran's tobacco use history.  Private medical records reflect a 15-year smoking history, while VA medical records note a 40-year smoking history.  The examiner should discuss whether the opinion is different with a 15-year smoking history than with a 40-year smoking history.   

f.  A complete rationale should be provided for any opinions expressed and conclusions reached

3.  Schedule a VA examination regarding the etiology of right and left foot, right and left leg, and right and left knee disabilities. The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner should address the following:

a.  Identify any current left and right foot disabilities and state whether such disabilities are at least as likely as not (50 percent or greater likelihood) related to service, including exposure to asbestos and lead paint during service.

b.  Identify any current right and left leg disabilities and state whether such disabilities are at least as likely as not (50 percent or greater likelihood) related to service, including exposure to asbestos and lead paint during service.

c.  Identify any current diagnoses of right and left knee disabilities and state whether such disabilities are at least as likely as not (50 percent or greater likelihood) related to service, including exposure to asbestos and lead paint during service and/or the left knee contusion diagnosed during service in October 1955.

d.  A complete rationale should be provided for any opinions expressed and conclusions reached.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




